Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).

(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825. A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.

Response to Arguments
In regard to the applicants statements made in response to the rejection of claims 2, 6, 8-9, 12-13 and 16 under 35 U.S.C. 112, the applicant asserts that the amendments to the claims overcome the rejections. The examiner notes that the amendments to claims, 2, 8 9 and the cancellation of claims 12-
In regard to the rejections under 103 the applicant presents arguments relating to the newly presented claim amendments for which new art Pugh is presented, therefore these arguments are moot in view of the new grounds of art. 
The applicant further asserts that the examiner has combined non-analogous art by combining the lens based display of Kim with the head mounted displays of Spivak and Barnes and Ullman’s desktop system because the systems differ in thickness and power issues. The examiner disagrees. Spivak and Barnes are directed to processing systems used in conjunction with portable head mounted devices for providing virtual and augmented reality display (Spivack par. 18, Barnes col. 3 lines 17-24). Kim is directed to a contact lens display for providing augmented reality (Kim par. 67). Since all three arts are directed to providing augmented reality display the references are, contrary to the applicants assertions,  in the same field of endeavor. Further Spivack and Barnes each disclose a display for assisting users with visual impairments (Spivack par. 25, Barnes col. 2 lines 49-58), and Ullman is directed to processing images to improve viewing for users with visual impairments (Ullman par. 179). Again, the arts are analogous because they are directed to the same field of endeavor, namely, assistance for the visually impaired. Therefore the applicant’s arguments asserting non-analogous art are not persuasive. 
In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991). The examiner further notes that the applicant asserts that the combination renders the references inoperative (Remarks of 3/26/2021 bottom of pg. 7). However the applicant provides no 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 upon which claim 6 depends relates to an embodiment of the invention in which a display lens contacts the eye as described in pars  112-122. Claim 6 recites a head worn device, which is described in separate embodiments than the contact lens (Spec pars 123-124). Therefore claim 6 lacks written description in the specification as originally filed as the specification does not describe an embodiment of the invention which uses a contact lens display in conjunction with cameras mounted on a head worn device. 

Claim 16 is further rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. As noted above the specification provides no description of the various codes to elicit particular biological responses. As such it would require undue experimentation for one of ordinary skill in the art to determine precisely which ‘codes’ provide the desired responses claimed.                                                                                                                                                                                                  


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

In regard to claim 16, as noted above the specification fails to provide an adequate description for the limitations of claim 16. As such the meets and bounds of these claim limitations is unclear. There is no standard for judging the required amount of released of adrenaline, noradrenaline, catecholamines, or neuron firings necessary to meet the claim limitations. Thus the meets and bounds of the claim are indefinite. 

The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 9 presently includes no additional limitations to claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1, 3-4, 10, 11, 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over in view Kim et al (2016/0091737) of Pugh (20150148650), Spivack (2015/0362733), Barnes et al (9697746) and Ullman et al (20040136570).
In regard to claim 1 discloses a reality system including:
a display lens removably contacting an eye (Kim Fig. 3 and pars 73-77 note contact lens including a display 32 for providing images to a user’s retina);
a processor coupled to a camera and to the display lens, the processor providing visual assistance to a person by providing augmented vision (Kim Fig. 9 and par. 87 note control unit 76 included in the contact lens for controlling the display and other peripheral devices, also note Fig. 32 and pars. 127-134 external device 100 as an additional processor which is wirelessly coupled to the display and a camera, particularly note pars 131-134 control units within the contact lens and external device operate in conjunction to provide augmented vision). 
It is noted that Kim does not disclose that one or more acoustic elements are included on the display lens. However, Pugh discloses a contact lens worn on the eye which includes acoustic elements that may be used to communicate audio signals to the wearer (Pugh par. 86 note using micro-acoustic elements on the contact lens to communicate audio signals with the wearer, also not pars. 39 and 58 for details of acoustic elements). It is therefore considered obvious that one of ordinary skill in the art before the effective filing date of the invention would recognize the advantage of incorporating acoustic elements as taught by Pugh onto the contact lens display of Kim in order gain the expected advantage of providing to correspond to the display of Kim and the additional advantage of alerting the wearer to potentially hazardous vascular conditions as suggested by Pugh (Pugh par. 86).
It is also noted that Kim does not disclose additional augmented vision functions. However Spivack discloses a reality system including a display and a processor coupled to a camera to provide visual assistance to a user including code for panorama stitching, edge detection, and scaling of images 
It is therefore considered obvious that one of ordinary skill in the art before the effective filing date of the invention would recognize the advantage of incorporating vision augmentation as taught by Spivack in the reality system of Kim in view of Pugh in order to provide vision capabilities beyond that of an unaided human eye as suggested by Spivack (Spivack par. 23)
It is noted further noted that that neither Kim nor Spivack disclose automated object recognition. However, Barnes discloses an vision augmentation system including a display, and a camera and a processor coupled to the display to provide augmented vision that includes recognition of objects including faces and processing to enhance the display of the recognized objects, including cropping, scaling cropping and centering of the recognized object (Barnes col. 3 lines 6-32 note processor may automatically recognize faces, and may enhance the face image by enlarging, zooming, and cropping (shown in Fig. 1) the image to be centered in an area outside of a user’s vision impairment) . 
It is therefore considered obvious that one of ordinary skill in the art at the time of the invention would recognize the advantage of incorporating object recognition into the “bionic vision” enhancement of Kim in view of Pugh and Spivack in order to provide assistance for a user with macular degeneration as suggested by Barnes (Barnes col. 3 lines 17-24). 
It is finally noted that none of Kim, Spivack or Barnes explicitly disclose performing edge detection on the images of recognized objects. However, Ullman discloses enhancing images using an Ullman-Zur enhancement that includes edge detection and enhancement and further discloses enhancing facial images (Ullman Fig. 4 and par. 181 note edge detection and enhancement by BDOG, further note Fig. 6 showing facial images with enhanced edges). 

In regard to claim 3 refer to the statements made in the rejection of claim 1 above. Spivack further discloses a sound transducer coupled to the wireless transceiver to communicate audio (Spivack par. 58 note speakers 346). 

In regard to claim 4 refer to the statements made in the rejection of claim 1 above. Kim further discloses that the system includes one of an EEG detector, an EKG detector a GSR detector, a blood pressure detector, a heart rate detector, an emotion detector, a BI sensor, an electromagnetic detector, an ultrasonic detector, or an optical detector (Kim note par. 89 RF antenna 72 (electromagnetic detector) also note par 131 lens-less thin film camera 400G (optical detector)). 

In regard to claim 10 refer to the statements made in the rejection of claim 1 above. Kim further discloses code for displaying either entirely virtual objects, entirely physical objects or a combination of virtual objects and physical objects (Kim pars 131-134 note displaying a combination of physical and virtual objects such as a view of the users surroundings with information about the surroundings augmenting the display). 

In regard to claim 21 refer to the statements made in the rejection of claim 21 above. Kim further discloses projecting images using a laser (Kim par. 120 note display may comprise laser diodes). 

In regard to claim 24 refer to the statements made in the rejection of claim 1 above. Barnes further discloses displaying the recognized object to aid the person (Barnes col. 2 line 49 to col. 3 line 27 note detecting faces and displaying the recognized face at a different location).

Claim 11 recites a reality system substantially corresponding to the reality system described in claim 1 above. Refer to the statements made in the rejection of claim 1 above for the common elements of claim 11, which will not be repeated here for brevity. Barnes further discloses that an image is scaled based on a radius of the recognized face or object (Barnes Fig. 1 col. 3 lines 18-36 note cropping out a detected face to display in a spate video tile 60, also note enlarging (scaling) the face, and as shown in fig. 1 the size of the face is scaled to accommodate the size of the tile).


Claims 2 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Pugh, Spivack, Barnes and Ullman as applied to claim 1 above and in further view of Mao and Cho et al (20170134635).
In regard to claim 2 refer to the statements made in the rejection of claim 1 above. It is noted that Kim does not disclose a glass. However Mao discloses an augmented reality headset system including a glass which selectably turned on or off to provide augmented reality, virtual reality, or a combination thereof, wherein the processor selectably switches between augmented reality and virtual reality (Mao pars 55-57 note gradually transitioning from complete see-through to immersive virtual reality using various stages of augmented reality), the processor including:

code to acquire sensor data from sensors and optimize features extracted from each image and sensor data, where a feature conveys data unique to the image at a specific pixel location including (Mao par. 53 note stereo cameras or depth sensors may be used to extract depth information):
a learning machine that determines content to be presented based on previous activities or selections while generating content including virtual images to be integrated with surrounding images (Mao pars 73-92 note adjusting the intensity of content based on past intensity levels, further note Figs 9A&B and pars 146-159 learning the appropriate intensity to be displayed and adjusting the game intensity accordingly). 
It is therefore considered obvious that one of ordinary skill in the art before the effective filing date of the invention would recognize the advantage of incorporating a headset with a selectable glass with the contact based display of Kim in view of Pugh Spivack, Barnes and Ullman in order to gain the advantage of further providing fully immersive virtual reality when the glass is turned off. 
Kim discloses using an embedded camera (Kim pars 131-134). Mao discloses using networked cameras (Mao par. 40). It is noted that none of Kim, Pugh, Spivack, Barnes, Ullman or Mao explicitly disclose using smartphone cameras. However, before the effective filling date of the invention it was 
It is therefore considered obvious that one of ordinary skill in the art before the effective filing date of the invention would recognize the advantage of utilizing a mobile phone camera as a network camera in Kim in view of Pug, Spivack, Barnes, Ullman and Mao as suggested by Cho in order to gain the expected advantages of providing a new use for a user’s mobile phone and reducing the need for dedicated network cameras. 

In regard to claim 5 refer to the statements made in the rejection of claim 1 above. Mao further discloses a plurality of cameras to detect eye movement (Mao Fig. 10 and par 165 note gaze tracking cameras 844), mouth movement (Mao pars 40-41 note cameras may track the users mouth), and hand gestures (Mao pars 40-42 note cameras may track a user’s hands and be analyzed to recognize gestures). 

In regard to claim 6 refer to the statements made in the rejection of claim 5 above. Mao further discloses that the cameras are mounted on a head worn device (Mao par. 165 note front and rear cameras 840 and 842 and gaze tracking cameras 844 mounted on the HMD). 

In regard to claim 7 refer to the statements made in the rejection of claim 5 above. Mao further discloses that the cameras are mounted in front of the person (Mao Fig. 1 and pars . 40-41 note camera 104 shown in front of the person, also note par. 40 plural cameras 104). 

s 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Pugh, Spivack, Barnes, Ullman and Mao as applied to claim 7 above and in further view of McDowall et al (9581821).
In regard to claim 8 refer to the statements made in the rejection of claims 1 and 2 above. Mao discloses generating an augmented reality view by projecting through a partially reflective mirror (Mao par. 51). It is noted that none of Kim, Pugh, Spivack, Barnes, Ullman or Mao disclose details of selective reflectance. However, McDowall discloses an augmented reality system including a head mounted display including selective reflectance of light that is based at least in part on a desired visualization mode, wherein the desired visualization mode is one of an augmented reality mode, a virtual reality mode, and a combination of augmented and virtual reality modes (McDowell Figs. 2-3 and generally col. 2 line 53 to col 3 line 67 particularly note col. 3 lines 53-67 LCD may be activated to block outside light and thus provide a virtual reality mode, or pass outside light and thus provide an augmented reality mode, further note col. 1 line 62 to col. 2 line 6 light may be partially dimmed for a combination of virtual and augmented reality). 
It is therefore considered obvious that one of ordinary skill in the art before the effective filing date of the invention would recognize the advantage of utilizing the  head mounted display of McDowell in the invention of Kim in view of Pugh, Spivack, Barnes, Ullman and Mao in order to gain the advantage an improved field of view with a smaller display as suggested by McDowell (McDowell col. 1 lines 41-48). 

In regard to claim 9 refer to the statements made in the rejection of claims 1 and 8  above. McDowell further discloses allowing reflectance of light from the outside environment when the head mounted user display device is turned off, such that the person only views entirely physical objects  (McDowell Figs. 2-3 and generally col. 2 line 53 to col 3 line 67 note when LCD 24 is transmissive and emissive display 14 is off only light from the real world 5 passes through to a viewer’s eyes). 

Claims  14-15, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (20160042566) in view of Pugh, Spivack and Barnes and in further view of Shuster et al (20150262429).
In regard to claim 14 refer to the statements made in the rejection of claim 1 above. It is noted that none of Kim, Pugh, Spivack, Barnes or Ullman disclose that the processor operates to distract the person. However, Shuster discloses determining a condition and rendering preselected images designed to activate a biological nervous system during a predetermined time to selectively distract a person from an operation performed on the person (Shuster pars 17-18 and 68-96, note pars 17-18 altering the appearance of a syringe or a patients skin to distract from injection pain, also note pars 50-53 note altering the appearance of detected foods, additionally note pars. 38-39 for various sensors used to detect conditions).  
It is therefore considered obvious that one of ordinary skill in the art before the effective filing date of the invention would recognize the advantage of incorporating the processing of Shuster in the invention of Kim in view of Pugh, Spivack, Barnes and Ullman in order to achieve desired health benefits and patient responses of the user as suggested by Shuster (Shuster par. 3). 
In regard to claim 15 refer to the statements made in the rejection of claims 1 and 14 above. Shushter further discloses a content generator driving the head-mounted device with a predetermined content to keep the person busy and to distract the person with a loud noise or distracting video at a selected time (Shushter par. 76 note keeping a child busy holding a rubber object during an injection).
In regard to claim 22 refer to the statements made in the rejection of claims 1 and 14 above. Shushter further discloses automatically identifying food based on color and texture analysis, image segmentation, image pattern recognition, and volumetric analysis (Shuster pars 47-53 note par. 47 object recognition).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 8919953 B1		USPAT	Ho; Harvey
US 8870370 B1		USPAT	Otis; Brian et al.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH CHARLES HALLENBECK-HUBER whose telephone number is (571)272-5248.  The examiner can normally be reached on Monday to Friday from 9 A.M. to 5 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on (571)272-7624.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/JEREMIAH C HALLENBECK-HUBER/Primary Examiner, Art Unit 2423